Opinion by
Tilson, J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: (1) articles and fabrics in chief value of artificial silk the same as those passed upon in Abstract 37230 at 60 percent under paragraph 31; (2) embroidered articles and filet laces at 75 percent under paragraph 1430, Glemby’s v. United States (13 Ct. Cust. Appls. 533, T. D. 41397), United States v. Ramig (17 C. C. P. A. 365, T. D. 43809), and United States v. Jabara (22 id. 77, T. D. 47065) followed; and (3) artificial flowers similar to those passed upon in Robinson-Goodman v. United States (17 id. 149, T. D. 43473) at 60 percent under paragraph 1419.